COURT
OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
                                                 NO. 2-10-287-CR
 
CRAIG
KIMBLE                                                                                  APPELLANT
 
                                                             V.
THE STATE OF TEXAS                                                                             STATE
                                                        ----------
          FROM CRIMINAL DISTRICT COURT NO. 2 OF TARRANT COUNTY
                                                        ----------
                           MEMORANDUM OPINION[1]
AND JUDGMENT
----------
We
have considered appellant=s AMotion
To Dismiss Appeal.@  The motion complies with rule 42.2(a) of the
rules of appellate procedure.  Tex. R.
App. P. 42.2(a).  No decision of this court having been
delivered before we received this motion, we grant the motion and dismiss the
appeal.  See Tex. R. App. P. 42.2(a), 43.2(f).                                                                      
                                                          PER
CURIAM
PANEL: LIVINGSTON,
C.J.; DAUPHINOT and GARDNER, JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: August 12,
2010




[1]See Tex. R. App. P. 47.4.